     Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 1 of 12                     FILED
                                                                                  2020 Sep-21 PM 12:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

     EDDIE JAMES HORNE,

               Plaintiff,

     v.                                           CIVIL ACTION NO.
                                                  1:20-cv-
     TALLADEGA FBOP F.C.I.,

               Defendants, et. Al.


                            NOTICE OF REMOVAL

      COMES NOW the United States of America, by and through Prim F.

Escalona, United States Attorney for the Northern District of Alabama, and Jack

Hood, Assistant U.S. Attorney, and gives notice of removal of the above-captioned

civil action pursuant to 28 U.S.C. §1442(a)(1) and shows as follows:

      1.     The United States of America’s federal agency, the U.S. Bureau of

Prisons, FCI-Talladega, is named as Defendant in the above-captioned civil action

now pending in the Circuit Court of Talladega County, Alabama, in Civil Action

No. 61-CV-2020-900297.00 (Exhibit 1). The action was filed on or about August

24, 2020 and has not yet gone to trial. Counsel for the United States received first

notice of this lawsuit on September 4, 2020.




                                          1
      Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 2 of 12




          2.   Federal law governs the outcome of this lawsuit because Plaintiff has

filed what is viewed as a tort action against the United States of America, which is

governed by the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1) and 2671 et

seq. The Federal Tort Claims Act, at 28 U.S.C. § 2679(a), provides that a suit

against the United States shall be the exclusive remedy for person with tort claim

against any federal agency, including the U.S. Bureau of Prisons. The United

States is the sole and proper defendant in such a case. 28 U.S.C. § 2679(a) and

(b)(1).

          3.   The United States has not waived sovereign immunity to permit any

alleged cause of action or civil proceeding by Plaintiff to be commenced in state

court. Further, no such action would be proper in federal court because the federal

subject matter jurisdictional prerequisites for the exhaustion of administrative

remedies under 28 U.S.C. § 2675(a) for suits against the United States have not

been met and sovereign immunity has not been waived in this respect. Plaintiff

failed to file a required administrative claim with the U.S. Bureau of Prisons. (See

Declaration of Mary Kiwanuka, dated September 18, 2020, attached hereto as

Exhibit 2).

          4.   Under 28 U.S.C. § 1442, actions commenced in state court against

federal officers or agencies can be removed to federal district court for proper

disposition. See City of Jacksonville v. Department of Navy, 348 F. 3rd 1307,


                                          2
     Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 3 of 12




1310-1311 (11th Cir. 2003) (28 U.S.C. § 1442(a)(1) authorizes removal by the

United States and its agencies to assert sovereign immunity).

      5.     The Defendant United States of America, on behalf of its agency, the

U.S. Bureau of Prisons, files herewith a copy of the Summons and Complaint

(Exhibit 1) in Eddie James Horne v. Talladega FBOP F.C.I. et. al., Civil Action

No. 61-CV-2020-900297.00 (Talladega County, Alabama, Circuit Court), which is

all that it has received by way of process, pleadings, or orders to date.

      WHEREFORE, the aforesaid action is hereby removed from the Circuit

Court of Talladega County, Alabama to the U.S. District Court for the Northern

District of Alabama, Eastern Division.

                                         Respectfully submitted,

                                         PRIM F. ESCALONA,
                                         UNITED STATES ATTORNEY

                                         s/ Jack Hood
                                         Jack Hood
                                         Assistant United States Attorney
                                         U.S. Attorney’s Office
                                         State Bar No. D41J
                                         1801 Fourth Avenue North
                                         Birmingham, Alabama 35203
                                         (205) 244-2001
                                         (205) 244-2181 (fax)
                                         jack.hood@usdoj.gov




                                           3
     Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 4 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 21, 2020, I filed the foregoing with the

Clerk of Court and served same by certified U.S. Mail, return receipt requested to:

                                Eddie James Horne, Pro Se
                                Register number # 17646-002
                                FCI-Talladega
                                PMB 1000
                                Talladega, AL 35160

                                             s/ Jack Hood
                                             Jack Hood
                                             Assistant United States Attorney




                                         4
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 5 of 12




                     Exhibit
                              1
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 6 of 12
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 7 of 12
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 8 of 12
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 9 of 12
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 10 of 12
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 11 of 12




                      Exhibit
                               2
Case 1:20-cv-01396-KOB-SGC Document 1 Filed 09/21/20 Page 12 of 12
